Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 16, 1975, convicting him of manslaughter in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. Although defendant-appellant is correct in his argument that the postindictment lineup held in the absence of counsel was a violation of his rights, there having been no exigent circumstances to justify the holding of the lineup and the denial of a requested postponement (see People v Blake, 35 NY2d 331, 339-340), we find, in the light of the record as a whole, that this was not prejudicial error. The People did show by clear and convincing evidence that the in-court identification by the witness who identified defendant at the improper lineup had an independent source and was not tainted (see Gilbert v California, 388 US 263, 272; People v Ballott, 20 NY2d 600, 606). The other contentions raised by appellant have been considered and found to be without merit. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.